 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,               Case No. 51cv1247-GPC-RBB
11
                       Plaintiff,            ORDER OVERRULING
12                                           OBJECTIONS AND APPROVING
           v.                                ANNUAL WATERMASTER
13                                           REPORT FOR WATER YEAR
     FALLBROOK PUBLIC UTILITY
14   DISTRICT, et al.,                       2016-2017

15                     Defendants.
16
17         The above-entitled action came on for hearing on April 5, 2019 on Objections
18   of Rancho California Water District (“RCWD”), Western Municipal Water District
19   (“WMWD”), Fallbrook Public Utility District (“FPUD”), Eastern Water Municipal
20   District (“EWMD”), and Metropolitan Water District (“MWD”) (collectively the
21   “Objectors”) to the Annual Watermaster Report for Water Year 2016-17 (“Annual
22   WM Report”), the responses of Plaintiff-Intervenors Cahuilla Band of Indians
23   (“Cahuilla Band”) and Ramona Band of Cahuilla (“Ramona Band”) (collectively the
24   “Tribes”), and the Watermaster’s response. (Dkt. Nos. 5667, 5668, 5670, 5671,
25   5675, 5690, 5691, 5694.) The Objectors argue that the Steering Committee should
26   not be responsible for the proposed $60,000 in Watermaster costs for his
27   involvement in the Anza Settlement Proceeding which solely involve the Tribes.
28
                                                                                     ORDER
                                                               CASE NO. 51-CV-01247-GPC-RBB
 1
               William J. Brunick, Esq. appeared on behalf of the Watermaster of the Santa
 2
     Margarita River Watershed, Manuel Serpa, Esq., attorney for EMWD, and James
 3
     Gilpin, Esq., attorney for RCWD, appeared on behalf of the Objectors. Curtis
 4
     Berkey, Esq. appeared on behalf of Intervenor-Plaintiff Ramona Band of Cahuilla,
 5
     and Patrick Barry, Esq. and Bruce Bernard, Esq. appeared on behalf of the United
 6
     States.       Having reviewed and considered the Objections, responses, and the
 7
     arguments of the parties, the Court OVERRULES the Objections and APPROVES
 8
     the Annual Watermaster’s Report for Water Year 2016-17.
 9
                                                        Background
10
               On January 25, 1951, the United States of America filed a complaint “to quiet
11
     title to its rights to the use of waters of the Santa Margarita River systems in San
12
     Diego and Riverside counties, California.” United States v. Fallbrook Pub. Util.
13
     Dist., 347 F.2d 48, 51 (9th Cir. 1965). The Court entered a series of forty-four
14
     Interlocutory Judgments (“IJ”). Id. at 61. Each interlocutory judgment made
15
     findings of fact and conclusions of law regarding the hydrology and water rights
16
     associated with particular sub-areas within the adjudication.
17
               On November 8, 1962, the Court entered Interlocutory Judgment No. 41
18
     which addressed the water rights as to the Tribes’ reservations within the Santa
19
     Margarita River Watershed. (Dkt. No. 4430.) The Court recognized the Ramona
20
     Band and Cahuilla Band’s federal water rights, including groundwater rights, in
21
     amounts “sufficient for the present and future needs of the Indians,” with a priority
22
     date of 1891 for the Ramona Band and 1875 for the Cahuilla Band. (Id. at 1, 41.)
23
     At the time, the Court did not quantify the Tribes’ water rights, but reserved
24
     jurisdiction “to make such findings of fact, conclusions of law and judgment
25
     provisions in the future should the need occur.” (Id. at 24.) The Court issued a Final
26
     Judgment and Decree on May 8, 1963.                      (Dkt. No. 4489.) On appeal, the Ninth
27
28   1
         Page numbers are based on the CM/ECF pagination.

                                                            -2-             CASE NO. 51-CV-01247-GPC-RBB
 1
     Circuit Court of Appeals affirmed in part, reversed in part and remanded with
 2
     instructions. Fallbrook Pub. Util. Dist., 347 F.2d at 61. Pursuant to the Ninth
 3
     Circuit’s mandate, on April 6, 1966, the Court entered a Modified Final Judgment
 4
     and Decree that incorporated Interlocutory Judgment No. 41. (Dkt. No. 4768 at 9-
 5
     13.) In that Modified Final Judgment, the Court “retain[ed] continuing jurisdiction
 6
     of this cause as to the use of all surface waters within the watershed of the Santa
 7
     Margarita River and all underground or sub-surface waters within the watershed of
 8
     the Santa Margarita River . . . .” (Id. at 14.)
 9
           The Santa Margarita River Watershed primarily consists of three groundwater
10
     basins: 1) the Santa Margarita Groundwater Basin, located along the Santa Margarita
11
     River at Camp Pendleton; 2) the Murrieta-Temecula Groundwater Basin, located
12
     along Murrieta and Temecula creeks in the Upper Santa Margarita River Watershed;
13
     and 3) the Anza Groundwater Basin, located along Cahuilla Creek in the upper
14
     portion of the Santa Margarita River Watershed. (Dkt. No. 5667 at 3.)
15
           On February 3, 1989, the Court issued an order appointing a Steering
16
     Committee. (Dkt. No. 4805.) The Order states that the “membership of the Steering
17
     Committee shall be composed of representatives from the substantial water users
18
     within the Santa Margarita watershed.” (Id. at 1.) The initial members of the
19
     Steering Committee were the United States of America, Fallbrook Public Utility
20
     District and Rancho California Water District. (Id.) The Order provides that “[a]ny
21
     party participating as a member of the Steering Committee shall share the costs, fees
22
     and expenditures of the Watermaster, along with any other party, as specified by the
23
     Court.” (Id. at 2.) It also states that the “Steering Committee shall review the budget
24
     and proposed expenditures of the Watermaster and make its recommendation with
25
     respect thereto.” (Id.) Currently, the Steering Committee is now comprised of the
26
     following members: United States of America, Pechanga Band of Luiseno Mission
27
28
                                                -3-               CASE NO. 51-CV-01247-GPC-RBB
 1
     Indians, FPUD, RCWD, EMWD, MWD, and WMWD.2 (Dkt. No. 5667-1, Plazjer
 2
     Decl. ¶ 5.)
 3
             On March 13, 1989, the Court issued an order appointing a Watermaster to
 4
     administer and enforce the provisions of the Modified Final Judgment and Decree
 5
     and subsequent orders of the Court. (Dkt. No. 4809.) One of the duties of the
 6
     Watermaster is to provide an annual water report that summarizes his findings and
 7
     conclusions. (Id. at 3-5.) Initially, the Watermaster fees and expenses were paid by
 8
     the existing Steering Committee members - the United States, FPUD and RCWD.
 9
     (Id. at 6.) The order also provided that the “Court shall retain the right upon its own
10
     motion or the motion of any party to assess any other party using water under the
11
     provisions of the applicable judgments, decrees and Orders for the Santa Margarita
12
     River watershed for the costs, fees and expenditures of the Watermaster.” (Id. at 6-
13
     7.)
14
             In 2006, the Tribes successfully moved to intervene as Plaintiffs. (Dkt. Nos.
15
     4904, 4907, 4919.) On January 23, 2007, Cahuilla Band and Ramona Band filed
16
     their complaints in intervention. (Dkt. Nos. 4920 at 5; 4921 at 1.) The Tribes filed
17
     first amended complaints in intervention in July 2007. (Dkt. Nos. 4936, 4937.)
18
     Then, the Tribes were granted leave to file second amended complaints in
19
     interventions which were filed on September 18, 2009 which seek to quantify the
20
     Tribes’ water rights. (Dkt. Nos. 5181, 5182.)
21
             On November 30, 2016, Michael Preszler was appointed the Watermaster of
22
     the Santa Margarita River Watershed after the prior Watermaster retired. (Dkt. Nos.
23
     5531, 5551.)
24
             The Annual WM Report proposes a Watermaster budget for year 2018-2019
25
     to be $791,733. (Dkt. No. 5665-1, Annual WM Report at p. 111, Table 13.2.) The
26
27
     2
      The United States of America and Pechanga Band of Luiseno Mission Indians do not object to the Annual
28   Watermaster Report.

                                                          -4-                      CASE NO. 51-CV-01247-GPC-RBB
 1
     anticipated Watermaster costs associated with the Anza Settlement process is
 2
     $60,000, or about 8% of the total Watermaster budget. (Dkt. No. 5691, Preszler
 3
     Decl. ¶ 11.)
 4
           On December 17, 2018, the Watermaster filed the Annual WM Report. (Dkt.
 5
     No. 5665.) Pursuant to the 30 day objection period, on January 11, 2019, RCWD
 6
     filed an Objection to the Watermaster’s anticipated expenses in connection with the
 7
     Anza Settlement Proceeding. (Dkt. No. 5667.) On the same day, WMWD and
 8
     FPUD filed a Notice of Joinder in the Objection. (Dkt. Nos. 5668, 5670.) On
 9
     January 16, 2019, EWMD filed a Notice of Joinder in the Objection, and on January
10
     22, 2019, MWD also filed a Notice of Joinder in the Objection. (Dkt. Nos. 5671,
11
     5675.) On March 8, 2019, Plaintiff-Intervenors Cahuilla Band and Ramona Band
12
     filed a response to the Objections. (Dkt. No. 5690.) On March 20, 2019, the
13
     Watermaster filed a response. (Dkt. No. 5691.)
14
                                         Discussion
15
           The Objectors argue that the Watermaster’s anticipated expenses in
16
     connection with the Anza Settlement Proceeding of about $60,000 should not be
17
     assessed by the Steering Committee members because none of the members are
18
     parties to the Anza Settlement Proceeding. Instead, the $60,000 should be assessed
19
     to the Tribes as they are involved in the Anza Settlement Proceeding.
20
           The Objectors contend that their members are public agencies, many of which
21
     have responsibilities to their ratepayers. The Watermaster did not start work in the
22
     Anza basin until about 2006 when Cahuilla Band and Ramona Band filed motions
23
     to intervene as Intervenors and now the Anza Settlement Proceeding has become the
24
     largest single task for the allocation of the Watermaster’s billable hours. Objectors
25
     do not believe the intent of the original Steering Committee order was to have the
26
     existing members fund on-going extensive efforts outside their service areas.
27
     Because the 1989 order allows the Court to “assess any other party using water under
28
                                              -5-                CASE NO. 51-CV-01247-GPC-RBB
 1
     the provisions of the applicable judgments, decrees and Orders for the Santa
 2
     Margarita River Watershed for the costs, fees and expenditures for the
 3
     Watermaster”, (Dkt. No. 4809 at 6-7), the Court should direct that the Tribes pay for
 4
     any amounts that the Watermaster spends on their settlement.
 5
           Ramona Band and Cahuilla Band respond with five arguments. First, they
 6
     argue that the Objectors incorrectly assert that no Steering Member has interests or
 7
     rights in Anza. The United States is a member of the Steering Committee from its
 8
     creation and represents the interests of the Tribes as trustee under federal law. See
 9
     Criteria and Procedures for the Participation of the Federal Government in
10
     Negotiations for the Settlement of Indian Water Rights Claims, 55 Fed. Reg. 9223
11
     (Mar. 12, 1990) (“Indian water rights are vested property rights for which the United
12
     States has a trust responsibility, with the United States holding legal title to such
13
     water in trust for the benefit of the Indians.”). Even IJ 41 acknowledged that the
14
     United States holds the tribal water rights and resources in trust on behalf of the
15
     Tribes. (Dkt. No. 4430, ¶ 14 at 23.) Furthermore, the United States representative
16
     on the Steering Committee stated that he speaks for both Camp Pendleton and the
17
     Bureau of Indian Affairs because he is the representative on the Steering Committee
18
     and that Camp Pendleton is funding the share of the Watermaster budget to be paid
19
     by the United States. (Dkt. No. 5690-1, Berkey Decl., Ex. B, Steering Committee
20
     Meeting dated Oct. 20, 2015.)
21
           Second, the Tribes assert that the settlement process is nearing completion
22
     with April 1, 2019 as the target date for a settlement agreement. (Dkt. No. 5672.)
23
     Once the settlement agreement is signed, the Watermaster’s role will be substantially
24
     diminished as the focus will be on the U.S. Department of the Interior for its review,
25
     the federal Office of Management and Budget for its review and Congress for its
26
     approval. Congress will be asked to appropriate funds to implement the Tribes’
27
28
                                              -6-                 CASE NO. 51-CV-01247-GPC-RBB
 1
     settlement. Because the Watermaster’s work will be reduced in the coming months,
 2
     the Court should not impose cost-sharing on the Anza parties.
 3
           Third, the Tribes argue that the Watermaster’s work on the Anza Settlement
 4
     falls within the purview of the Steering Committee’s responsibility to “assist the
 5
     Court and to facilitate [the Fallbrook] litigation” and is not limited to specific areas.
 6
           Fourth, the Objectors’ implication that the Tribes have not contributed their
 7
     share of the costs is incorrect. For example, in 2018, Ramona Band secured a
 8
     $600,000 grant under Proposition 1 Integrated Regional Water Management Grant
 9
     Program from the California Department of Water Resources to allow the U.S.
10
     Geological Survey (“USGS”) to undertake the first phase of the massive
11
     groundwater study for the Anza and Cahuilla groundwater basins. (Dkt. No. 5690-
12
     1, Berkey Decl. ¶ 6.) Because of the grant, the Ramona Band has entered into
13
     contract with the USGS. (Id.) The Tribes claim that the study will extend beyond
14
     the Tribes’ settlement but also will yield hydrologic information indispensable for
15
     the Watermaster’s ability to administer and enforce IJ Nos. 41, and 33.
16
           Finally, the Tribes claim that the Watermaster frequently devotes substantial
17
     amount of time to projects that benefit a small subset of the Steering Committee
18
     members without these members having to pay project-specific costs. To implement
19
     such a practice would be difficult to implement. The Watermaster works on the
20
     Fallbrook case as a whole and not for individual members of the Steering
21
     Committtee or other individual water users in the watershed.
22
           The Watermaster asserts that the Watermaster and the Steering Committee
23
     perform services for the Santa Margarita water basin as a whole and the Objectors’
24
     effort to “Balkanize” the watershed into independent areas was not the intent of the
25
     Modified Final Judgment. He explains that each Steering Committee member pays
26
     equal shares (1/7th) of the Watermaster costs; therefore, each Steering Committee
27
     member is anticipated to pay $8,571.43 for budget year 2018-2019 for the
28
                                                -7-                 CASE NO. 51-CV-01247-GPC-RBB
 1
     Watermaster’s participation in the Anza Settlement. (Dkt. No. 5691, Preszler Decl.
 2
     ¶ 11.)       Participation in the Anza Settlement process is not the largest single
 3
     expenditure by the Watermaster. (Id. ¶ 12.) The Watermaster also spends time on
 4
     other assignments in the Anza/Cahuilla Basins such as “1) requesting, receiving, and
 5
     processing water use data from users in the basin, 2) requesting, receiving and
 6
     processing water quality data in the basin, and 3) investigation of potential water
 7
     quantity and quality threats to the basin.” (Id. ¶ 13.) Moreover, the United States is
 8
     a primary participant in the Anza Settlement process representing the Cahuilla Band
 9
     of Indians and the Ramona Band of Cahuilla Indians as the Tribe's federal trustee.
10
     (Id. ¶ 7.)
11
              After careful review of the Modified Final Judgment and Decree, the Order
12
     for the Appointment of a Steering Committee, and the Order for the Appointment of
13
     a Watermaster, the Court concludes that the Court’s jurisdiction covers the entire
14
     Santa Margarita River Watershed, (Dkt. No. 4768 at 14), the Watermaster’s duties
15
     also cover the entire Santa Margarita River Watershed, (Dkt. No. 4809), and the
16
     Steering Committee members consist of substantial water users within the Santa
17
     Margarita Watershed, and their purpose is to assist the Court and facilitate litigation,
18
     (Dkt. No. 4805).
19
              From the outset, it was the purpose of the Steering Committee members, as
20
     substantial water users, to bear the costs and fees of the Watermaster despite the
21
     existence of thousands of parties in the case that would not contribute to these costs
22
     and fees. Contrary to the Objector’s argument, no prior court orders specify that the
23
     Watermaster’s work would be limited to the Steering Committee’s “service areas.”
24
     (See Dkt. No. 5667 at 7 (“Rancho does not believe the intent of the original Order
25
     was to have the existing members continue to fund on-going extensive efforts
26
     outside of their service areas.”).      The Objectors’ proposal to parcel out the
27
     Watermaster’s work on the Anza Settlement would set a precedent that would be
28
                                               -8-                 CASE NO. 51-CV-01247-GPC-RBB
 1
     difficult to implement and manage. Any work by the Watermaster conducted
 2
     outside the Steering Committee’s members’ geographic purview would be subject
 3
     to challenge and does not align with the purpose of the Steering Committee.
 4
             However, the Court recognizes the Objectors’ concern. At the hearing,
 5
     EMWD additionally argued that a one-time or small ongoing assessment should be
 6
     imposed throughout the basin so that the Steering Committee members are not
 7
     bearing all of the Watermaster’s costs. (Dkt. No. 5696 at 14-16.) In considering the
 8
     equities of a potential assessment, the Court notes that Steering Committee members
 9
     are the “substantial water users” in the Watershed. (Dkt. No. 5665-1 at 71; see also
10
     Dkt. No. 5665-3, App’x B at 17-44.) In fact, in order to be a Steering Committee
11
     member, the member must be a “substantial water user.” (Dkt. No. 4805 at 1.)
12
     Substantial water users are those who “irrigate eight or more acres or who produce
13
     or use an equivalent quantity of water.” (Dkt. No. 5665-1 at 29, 71; see also Dkt.
14
     No. 4814 at 9 (“minimum acreage irrigated by a substantial water user is eight
15
     acres”).) In the Annual WM Report, the Objectors’ annual production and use of
16
     water in 2017 ranged from the thousands to ten thousands acre feet, (Dkt. No. 5665-
17
     3, App’x B at 17-44), while Cahuilla Band’s estimated annual water use, in 2016-
18
     17, was around 18 or 63 acre feet per year3, (Dkt. No. 5665-1 at 91), and Ramona
19
     Band’s production of water was 1.49 acre feet in 2016-17, (id. at 92). Therefore, the
20
     Tribes’ water usage and production pale in comparison to the Objectors’ use and
21
     production of water. Therefore, if an assessment were imposed, the Steering
22
     Committee members would significantly bear more of the Watermaster’s costs than
23
     the Tribes, as non-substantial water users. Therefore, the $8,571.43 for each
24
     individual entity of the Steering Committee to pay for the Watermaster’s costs for
25
     the year 2018-19 is not burdensome or unfair.
26
27
     3
      The Annual WM Report notes that domestic water use on the Cahuilla Indian Reservation is not measured. (Dkt.
28   No. 5665-1 at 91.)

                                                          -9-                      CASE NO. 51-CV-01247-GPC-RBB
 1
           Moreover, as argued by the Tribes, there is overlap between work conducted
 2
     with the Anza Settlement and the other basins making it difficult to parcel out costs.
 3
     For example, Ramona Band’s $600,000 grant to allow USGS to undertake the first
 4
     phase of the massive groundwater study for the Anza and Cahuilla groundwater
 5
     basins will provide hydrologic information indispensable for the Watermaster’s
 6
     ability to administer and enforce IJ Nos. 41, and 33. (Dkt. No. 5690-1, Berkey Decl.
 7
     ¶ 6.) Furthermore, contrary to the Objections that no Steering Committee members
 8
     have any rights or interests in the Anza basin, the United States is a Steering
 9
     Committee member that acts as a trustee to the Tribes and has an interest in the Anza
10
     Settlement. Finally, the success of the Anza Settlement Proceeding would provide
11
     an overall benefit to the entire Santa Margarita River Watershed. Litigating the
12
     Tribes’ water rights would have, whether directly or indirectly, affected all users in
13
     the Watershed. At this time, the Court does not find good reason to assess the Tribes
14
     for the Watermaster’s work in the Anza Settlement Proceeding.
15
                                         Conclusion
16
           Based on the above, the Court OVERRULES the Objections and APPROVES
17
     the Annual Watermaster Report for Water Year 2016-17.
18
           IT IS SO ORDERED.
19
20   Dated: May 21, 2019
21
22
23
24
25
26
27
28
                                              - 10 -              CASE NO. 51-CV-01247-GPC-RBB
